Citation Nr: 0933808	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  02-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as 
secondary to residuals of an excision of a granulomatous 
lesion of the left great toe with reflex sympathetic 
dystrophy (RSD) with low back pain and bilateral lower 
extremity pain.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for cardiomyopathy.

3.  Entitlement to service connection for hypertension as 
secondary to residuals of an excision of a granulomatous 
lesion of the left great toe with RSD with low back pain and 
bilateral lower extremity pain.

4.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for hypertension.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to residuals of an excision of a 
granulomatous lesion of the left great toe with RSD with low 
back pain and bilateral lower extremity pain.

6.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for peripheral neuropathy.

7.  Entitlement to service connection for diabetes mellitus 
(Type II) as secondary to residuals of an excision of a 
granulomatous lesion of the left great toe with RSD with low 
back pain and bilateral lower extremity pain.

8.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for diabetes mellitus (Type II).

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to April 23, 2001.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from April 23, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to 
December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2005, the Veteran testified in Washington, D.C., 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  Shortly 
thereafter, a motion to advance this case on the docket due 
to the Veteran's advanced age was granted.  See 38 C.F.R. § 
20.900(c) (2008).

When this case most recently was before the Board in December 
2005, it was remanded for additional development.  In a June 
2009 rating decision issued during the pendency of this 
appeal, the Appeals Management Center (AMC) granted the 
Veteran's claim for service connection for psychiatric 
disability as secondary to the RSD of his left lower 
extremity.  The case since has been returned to the Board for 
further appellate action.

In June 2009, the Veteran submitted additional evidence 
pertinent to his claim for a TDIU and waived the right to 
have it initially considered by the originating agency.

The issue of entitlement to a TDIU from April 23, 2001, is 
decided herein while the issue of entitlement to a TDIU prior 
to April 23, 2001, and the remaining issues on appeal are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are of 
common etiology and have been rated as 60 percent disabling 
since April 23, 2001.
 
2.  Since April 23, 2001, the Veteran's service-connected 
disabilities have precluded him from securing or following 
any form of substantially gainful employment consistent with 
his education and industrial background


CONCLUSION OF LAW

The criteria for a TDIU have been met since April 23, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU effective 
from April 23, 2001.  Therefore, no further development with 
respect to the matter decided herein is required under 
38 U.S.C.A. §§  5103, 5103A (West 2002 and Supp. 2008) or 
38 C.F.R. § 3.159 (2008).

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and service-connected disabilities preclude a veteran 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Analysis

The record reflects that the minimum schedular criteria for a 
TDIU have been met since April 23, 2001.  As of that date, 
service-connection was in effect for the residuals of 
excision of a granulomatous lesion of the left great toe with 
RSD with pain in the left lower extremity and low back, 
evaluated as 40 percent disabling; psychiatric disability 
associated with the disability of the Veteran's left lower 
extremity, evaluated as 10 percent disabling; and RSD of the 
right lower extremity associated with the disability of his 
left lower extremity, evaluated as 10 percent disabling.  The 
combined rating for these disabilities, which result from 
common etiology, is 60 percent.

Since the minimum schedular criteria for a TDIU have been met 
since April 23, 2001, the determinative issue is whether the 
Veteran's service-connected disabilities render him incapable 
of securing or maintaining substantially gainful employment.

The Veteran wrote in his January 2000 claim that he retired 
from full-time work as a pastor in July 1999 because of RSD 
and congestive heart failure.  He also wrote in a June 2009 
statement that his chronic RSD pain alone is sufficient to 
preclude employment and is exacerbated by his psychiatric 
disability.

In an April 2002 letter, the physician who treats the 
Veteran's RSD at a VA pain clinic stated that he considers 
the Veteran to be unemployable.  Although he did not specify 
which of the Veteran's disabilities contributed to his 
unemployability, the letter generally pertains to his 
increasing RSD symptomatology.  In an April 2003 VA treatment 
record, the VA physician clarified his opinion by explaining 
that he believed the "intractable pain" associated with the 
Veteran's RSD rendered him unemployable.  In addition, 
although several July 2007 VA examination reports reflect 
that the Veteran retired due to his cardiomyopathy, the 
report of a July 2007 VA mental disorders examination 
indicates that his psychiatric disability severely impacts 
his life and prevents him from sustaining gainful employment.

There is no contrary medical opinion of record.  In addition, 
the Board notes that even if the Veteran were healthy, his 
employment options would be limited because he last worked 
more than 10 years ago.  In light of this fact, the Veteran's 
statements concerning the impact of his disabilities on his 
life, and the medical evidence documenting the nature and 
severity of his service-connected RSD and psychiatric 
disability, the Board is satisfied that the Veteran has been 
unemployable due to his service-connected disabilities since 
April 23, 2001.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, effective 
April 23, 2001, subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

The Veteran contends that service connection is warranted for 
cardiomyopathy, hypertension, diabetes mellitus (Type II), 
and peripheral neuropathy as secondary to the service-
connected RSD of his left lower extremity.  He also contends 
that these conditions are related to surgery performed on his 
left toe in October 1996 and that his cardiomyopathy, in 
particular, is related to a lumbar epidural steroid injection 
(LESI) procedure performed in August 1997.

The Veteran was afforded a VA examination in July 2007, but 
the examiner was unable to review all pertinent records prior 
to the examination.  After reviewing the claims folders, she 
opined in an April 2008 addendum that there was no evidence 
of a connection between his "pain issues and his 
cardiomyopathy, hypertension, and diabetes."  She also 
opined that there was no evidence of a connection between 
those conditions and the October 1996 surgery, nor was there 
evidence of a connection between his cardiomyopathy and the 
August 1997 LESI procedure.

The Board finds that the April 2008 addendum opinion is 
inadequate because it does not address whether the Veteran's 
cardiomyopathy, hypertension, and diabetes were aggravated by 
his service-connected RSD or the treatment he received for 
it.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  In this regard, the Board notes that a January 2000 
record from a private hospital indicates that the Veteran's 
RSD may affect his blood pressure.  In addition, the Board 
notes that the examiner referred to an old myocardial 
infarction in the July 2007 examination report but did not 
address that evidence when rendering her April 2008 opinion 
concerning the Veteran's cardiomyopathy.

In light of the foregoing, the Board finds that a remand is 
necessary so that an adequate medical opinion may be 
obtained.  See 38 C.F.R. § 3.159(c)(4).  Since the record, 
including an April 2003 VA examination report, shows that the 
Veteran's peripheral neuropathy is associated with his 
diabetes, the issue of service connection for that condition 
is inextricably intertwined with the issues being remanded.  
The issues of entitlement to compensation for the claimed 
conditions under 38 U.S.C. § 1151 and entitlement to a TDIU 
prior to April 23, 2001, also are inextricably intertwined 
with the issues being remanded.  The Board, therefore, must 
defer any decision on those claims.

In addition, an April 2005 VA treatment record indicates that 
the Veteran was treated for his heart condition at a VA 
medical facility in Richmond, Virginia, in 2004 and 2005, and 
treatment records dated in July 2005 and January 2009 
indicate that he was receiving treatment in Durham, North 
Carolina.  Since those treatment records from Richmond and 
Durham are not associated with the claims folders, efforts 
should be made to obtain them before the examiner is 
requested to provide an addendum opinion.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including any 
outstanding VA treatment records from 
the VA medical facilities in Richmond, 
Virginia, and Durham, North Carolina.  
If the RO or the AMC is unsuccessful in 
its efforts to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the RO or the AMC should 
return the claims folders to the VA 
examiner who examined the Veteran in 
July 2007 and provided the addendum in 
April 2008.  The examiner should be 
asked to again review the claims 
folders and prepare another addendum 
expressing an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's 
cardiomyopathy, hypertension, diabetes, 
and peripheral neuropathy have been 
chronically worsened by the service-
connected residuals of an excision of a 
granulomatous lesion of the left great 
toe with RSD and pain in the lower 
extremities and back, or chronically 
worsened by treatment received from VA 
in October 1996 and August 1997.  The 
examiner also should express an opinion 
concerning the effects of each of the 
Veteran's disabilities on his ability 
to work.  The rationale for all 
opinions expressed must be provided.

If the previous examiner is 
unavailable, the claims folders should 
be forwarded to a physician with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
cardiomyopathy, hypertension, diabetes, 
and peripheral neuropathy.  The 
examiner should be requested to review 
the claims folders and provide the 
required opinions with supporting 
rationale.  Another examination of the 
Veteran should only be performed if 
deemed necessary by the examiner 
providing the opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


